United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-10029
                         Conference Calendar



BOBBY J. MCCREE,

                                     Plaintiff-Appellant,

versus

RANDY STOVALL, Warden; FNU RODRIGUEZ; FNU MELINA,
Maintenance Worker; FNU MATTA, Chief of Security;
FNU CORNANDO, Grievance Officer,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:01-CV-137
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Bobby McCree (TDCJ No. 618267) filed a 42 U.S.C. § 1983

complaint alleging that he was injured when he fell in a puddle

of water caused by a leaky sink at the Brownfield Intermediate

Sanctions Facility.   Concluding that McCree failed to exhaust his

administrative remedies through the grievance procedures at the

Brownfield facility, the district court dismissed the complaint

without prejudice.    The court further noted that “to the extent

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10029
                                 -2-

Plaintiff is seeking damages for injuries resulting from his

alleged slip and fall, Section 1983 is not a general tort statute

and a claim of negligence will not support a federal civil rights

action.”   The court dismissed the complaint for failure to

exhaust administrative remedies and failure to state a claim.

     Although he discusses why he believes his civil rights were

violated, McCree makes no argument concerning the district

court’s determination that he failed to exhaust his

administrative remedies.   An appellant’s brief must contain an

argument on the issues that are raised so that this court may

know what action of the district court is being complained of.

Al-Ra’id v. Ingle, 69 F.3d 28, 31 (5th Cir. 1995).     There is no

exemption for pro se litigants, although this court liberally

construes their briefs.    Id.   Because McCree has briefed no

argument with respect to the district court’s determination that

he failed to exhaust administrative remedies, he has waived any

such argument.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993); FED. R. APP. P. 28(a)(9).   We need not address the

court’s alternative basis for dismissal.

     The judgment of the district court is AFFIRMED.    McCree’s

motion for the appointment of counsel is DENIED.